     Case 1:21-cv-00037-NLH Document 5 Filed 01/19/21 Page 1 of 2 PageID: 40


                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


    NICHOLAS KYLE MARTINO,                  HONORABLE NOEL L. HILLMAN

                      Petitioner,                   Civil Action
           v.                                    No. 21-0037 (NLH)

    UNITED STATES OF AMERICA,                    NOTICE AND ORDER

                      Respondent.
    To:
               Nicholas Kyle Martino
               106 B Hurffville-Grenloch Road
               Sewell, NJ 08080

     You have filed a pro se pleading challenging your federal
conviction and sentence under 28 U.S.C. § 2255. The Court must
advise you regarding your rights under United States v. Miller,
197 F.3d 644 (3d Cir. 1999). Under federal law, a person
seeking relief in federal court from confinement resulting from
conviction in that court must include in a single petition,
under § 2255, all potential claims for which he or she desires
to seek review and relief, 1 because a second or successive habeas
petition under § 2255 which seeks to raise new grounds must be
dismissed unless certain very specific and rare circumstances
exist, see 28 U.S.C. § 2244. Therefore, please note that:

          1.     You may have your pleading ruled upon as filed; or

          2.     You may withdraw your pleading and file an all-
                 inclusive section 2255 petition including any and all
                 potential claims, subject to the one (1) year period
                 described by the Antiterrorism Effective Death Penalty
                 Act in 28 U.S.C. § 2255.

     You have forty-five (45) days from entry of this Notice and
Order to advise the Court of your decision. If you fail to so
advise, your pleading and motion will be ruled upon as filed.



1 Petitioner’s prior response to the Court indicates that he is
aware that he “understands this Petition must include all
grounds for relief known to Movant . . . .” ECF No. 4 at 1-2.
The prohibition on second or successive § 2255 motions applies
to more than just the claims that are currently “known” to
Petitioner. A second or successive § 2255 motion will be
dismissed unless it has been certified by the Third Circuit. 28
U.S.C. §§ 2244, 2255(h).
  Case 1:21-cv-00037-NLH Document 5 Filed 01/19/21 Page 2 of 2 PageID: 41



     IT IS this     19th        day of January, 2021

     ORDERED that the Clerk shall reopen this matter; and it is

further

     ORDERED that Petitioner shall advise the Court within 45

days of the entry of this Order as to how he would like to

proceed; and it is further

     ORDERED that if Petitioner does not respond within the

timeframe set forth by the Court, the motion will be ruled upon

as filed; and it is finally

     ORDERED that the Clerk of the Court shall send a copy of

this Order to Petitioner by regular mail.


                                   s/ Noel L. Hillman
                                  NOEL L. HILLMAN
                                  U.S. District Judge
